Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application filed April 16, 2020.

3.	Claims 1-20 have been examined and are pending with this action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2019/0130304) in view of Official Notice.

INDEPENDENT:
As per claim 1, Gupta teaches a method comprising: 
storing content item interaction data that indicates, for each content item of a plurality of content items, whether a viewer interacted with said each content item (see Gupta, [0049]: “the historical communications and interaction data 170 can store, for each of a plurality of shared electronic communications, some or all of the content of the electronic communication, and temporal indications of historical interactions with the electronic communication. For instance, for an electronic communication, at least some of the content of the electronic communication can be stored (e.g., text and/or image(s), and/or a summary thereof)—as well as indications of interaction(s) with the electronic communication that occurred, along with timestamps for those interactions ”; and [0056]: “The request agnostic predicted interaction measures for each communication can each be indexed, or otherwise stored in association with, the communication”); 
based on the content item interaction data, generating a plurality of training instances, each corresponding to a different content item of a plurality of content items (see Gupta, [0049]: “In FIG. 1A, a training instance engine 165 accesses historical communications and interaction data 170 to generate training instances 175”; and [0058]: “In FIG. 1C, the training engine 160 retrieves the training instance 175A from training instances 175, which can be stored in one or more databases… ”); 
using the one or more machine learning techniques to train a machine-learned downstream interaction model based on the plurality of training instances (see Gupta, [0003]: “Implementations of this specification are directed to training and/or utilizing a machine learning model to generate request agnostic predicted interaction scores for electronic communications, and to utilization of request agnostic predicted interaction scores in determining whether, and/or how, to provide corresponding electronic communications to a client device in response to a request”); 
based on a particular content item, identifying a plurality of candidate content items (see Gupta, [0073]: “For example, the request can include one or more terms and/or an indication of one or more categories, and the candidates engine 122 can identify the plurality of electronic communications that are responsive to the request based on those electronic communications being indexed, in the index 152, by one or more of the terms and/or one or more of the categories. As another example, the request can include, or otherwise be associated with, an identifier of the user of the client device—and the candidates engine 122 can identify the plurality of electronic communications additionally or alternatively based on those communications being indicated (in database 150 and/or index 152) as being accessible to the user (e.g., public; or private, but shared with the user)”); 
using the machine-learned downstream interaction model to generate a score for each candidate content items in the plurality of candidate content items (see Gupta, [0074]: “The selection engine 126 selects a group of the identified plurality of electronic communications, based at least in part on the request agnostic predicted interaction scores pre-assigned to the plurality of electronic communications in the index 152. For example, the selection engine 126 can retrieve, from the index 152, the request agnostic predicted interaction scores for all of the identified plurality of electronic communications, and utilize those scores in selecting a group of the electronic communications”); 
selecting a subset of the plurality of candidate content items based on the scores generated, using the machine-learned downstream interaction model, for the plurality of candidate content items (see Gupta, [0077]: “In some implementations, the selection engine 126 utilizes the request agnostic predicted interaction scores to select the group, and the selection engine 126 ranks the electronic communications of the group based on the request specific scores—and optionally based on the request agnostic predicted interaction scores. In some implementations, the selection engine 126 utilizes the request agnostic predicted interaction measures to select an initial group that is a subset of the responsive electronic communications, and then selects the group (which is a further subset of that subset) based on the request specific scores, and optionally the request agnostic predicted interaction scores”); 
causing the subset of the plurality of candidate content items to be presented on a computing device (see Gupta, [0078]: “The output engine 128 transmits, in response to a request, at least part of each of the electronic communications of the group selected by the selection engine 126. The output engine 128 transmits the electronic communications of the group to the client device that submitted the request, which causes the client device to present (audibly and/or graphically) the electronic communications of the group”); 
wherein the method is performed by one or more computing devices (see Gupta, Abstract: “This enables fast and efficient retrieval, and utilization, of the request agnostic interaction score by computing device(s), when the electronic communication is responsive to a request”).
Gupta does not explicitly teach that the content items that is associated with or is, one or more hashtags.  However, Gupta does teach utilization of “predicted interaction scores in determining whether, and/or how, to provide corresponding electronic communications to a client device in response to a request” (see Gupta, Abstract, emphasis added), “The electronic communications can include posts that are shared to a platform (e.g., a social networking platform) by a user through interaction of the user with a client device” (see Gupta [0003], emphasis added), and “multiple measures can be predicted, with a first measure indicating a likelihood of interaction (e.g., re-sharing, commenting, being “clicked” on, and/or receiving a sentiment input (e.g., a “+1”)) within the next 1 hour, a second measure indicating a likelihood of interaction within the next 24 hours, etc” (see Gupta, [0008], emphasis added).  
Clearly, one of ordinary skill in the art would concur the “electronic communications” of Gupta includes or comprises “hashtags”.  Furthermore, one of ordinary skill in the art would conclude a “candidate hashtag” can be construed as a “corresponding electronic communications” (see Gupta [0003], emphasis added), since Gupta teaches throughout of “candidate electronic communications” and further adds in paragraph [0073], “identify the plurality of electronic communications additionally or alternatively based on those communications being indicated”, emphasis added.  For these reasons above, the examiner takes Official Notice.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta in view of Official Notice so that the content items that is associated with or is, one or more hashtags.  One would be motivated to do so for the reasons above.

As per claim 11, Gupta teaches one or more storage media storing instructions which, when executed by one or more processors, cause: 
storing content item interaction data that indicates, for each content item of a plurality of content items that is associated with one or more hashtags, whether a viewer interacted with said each content item; 
based on the content item interaction data, generating a plurality of training instances, each corresponding to a different hashtag of a plurality of hashtags; 
using the one or more machine learning techniques to train a machine-learned downstream interaction model based on the plurality of training instances; 
based on a particular content item, identifying a plurality of candidate hashtags; 
using the machine-learned downstream interaction model to generate a score for each candidate hashtag in the plurality of candidate hashtags; 
selecting a subset of the plurality of candidate hashtags based on the scores generated, using the machine-learned downstream interaction model, for the plurality of candidate hashtags; 
causing the subset of the plurality of candidate hashtags to be presented on a computing device (see claim 1 rejection above).


DEPENDENT:
As per claims 2 and 12, which respectively depend on claims 1 and 11, Gupta teaches further comprising: receiving, from the computing device, input that selects one or more candidate hashtags in the subset (see Gupta, [0001]: “a given user can create a post utilizing a client device, and can submit the post to cause it to be shared with other user(s) of the platform. Various types of posts can be created, such as text-only, image-only, video-only, and/or multimedia posts”; and [0112]: “A user can select, via user interface input, a corresponding link to cause the client device to navigate to the corresponding post. The content 682A1 and/or the content 682A2 may be provided as recommendations based on request agnostic predicted interaction scores assigned pre-assigned (prior to the request) to the corresponding posts”); in response to receiving the input, storing the one or more candidate hashtags in association with the particular content item (see Gupta, [0049]: “The historical communications and interaction data 170 can include one or more databases that store information related to electronic communications, such as posts shared to a social networking platform. For example, the historical communications and interaction data 170 can store, for each of a plurality of shared electronic communications, some or all of the content of the electronic communication… An interaction with an electronic communication can include, for example, editing the electronic communication (e.g., an edit by the author), electronically re-sharing the electronic communication (e.g., a first non-author user sharing the electronic resource with one or more additional users via a social networking platform), viewing and/or listening to the electronic communication via a computing device, commenting on the electronic communication (e.g., a non-author user posting a comment that can be subsequently viewed in combination with the electronic communication), and/or a sentiment input directed to the electronic communication (e.g., a “thumbs-up” or “thumbs-down”, a “+1”)”).
As per claims 3 and 13, which respectively depend on claims 1 and 11, Gupta further teaches wherein the viewer interacted with said each content item if the viewer commented on said each content item, reacted to said each content item, or selected said each content item (see Gupta, [0049]: “An interaction with an electronic communication can include, for example, editing the electronic communication (e.g., an edit by the author), electronically re-sharing the electronic communication (e.g., a first non-author user sharing the electronic resource with one or more additional users via a social networking platform), viewing and/or listening to the electronic communication via a computing device, commenting on the electronic communication (e.g., a non-author user posting a comment that can be subsequently viewed in combination with the electronic communication), and/or a sentiment input directed to the electronic communication (e.g., a “thumbs-up” or “thumbs-down”, a “+1”)”).
As per claims 4 and 14, which respectively depend on claims 1 and 11, Gupta further teaches wherein identifying the plurality of candidate hashtags comprises one or more of: 
identifying one or more first hashtags that a content creator, that is providing the content item, has selected for one or more other content items that the content creator has provided previously; 
identifying one or more second hashtags that match, at least in part, one or more tokens in the content item; or 
identifying one or more third hashtags that are identified based on scores output by a neural network that accepts, as input, one or more word embeddings that are generated based on text within the content item (see Gupta, [0053]: “feature F8 can indicate a stream to which the electronic communication was originally shared; and feature FN can indicate an author of the electronic communication (e.g., a unique identifier of the author, or feature(s) of the author such as a geographic area associated with the author, a popularity of the author, a frequency of posting by the author). Additional and/or alternative input features may be included in the training instance 175A”; and [0076]: “the request specific scoring engine 124 can generate a request specific score for a given electronic communication based on how many and/or which term(s) of the request match term(s) indexed with the given electronic communication and/or based on attribute(s) associated with the request being indexed (or otherwise associated) with the given electronic communication”).
As per claims 5 and 15, which respectively depend on claims 1 and 11, Gupta teaches further comprising: 
storing a machine-learned selection model that was trained based on a second plurality of training instances, each corresponding to a different hashtag of the plurality of hashtags and indicating whether the different hashtag was selected by a content creator to be associated with a content item (see Gupta, [0049]: “a training instance engine 165 accesses historical communications and interaction data 170 to generate training instances 175. The historical communications and interaction data 170 can include one or more databases that store information related to electronic communications, such as posts shared to a social networking platform”; and [0050]: “Each of the training instances 175 is generated based on a corresponding electronic communication, and a single electronic communication can optionally be utilized to generate multiple training instances”); 
using the machine-learned selection model to generate a second score for each candidate hashtag in the plurality of candidate hashtags (see Gupta, [0008]: “As yet another example, multiple measures can be predicted, with a first measure indicating a likelihood of at least five interactions within a time period, a second measure indicating a likelihood of at least ten interactions within a time period, etc”); 
wherein selecting the subset is further based on the second scores generated, based on the machine-learned selection model, for the plurality of candidate hashtags (see Gupta, [0077]: “the selection engine 126 utilizes the request agnostic predicted interaction measures to select an initial group that is a subset of the responsive electronic communications, and then selects the group (which is a further subset of that subset) based on the request specific scores, and optionally the request agnostic predicted interaction scores”).
As per claims 6 and 16, which respectively depend on claims 1 and 11, Gupta further teaches wherein a feature of the machine-learned downstream interaction model is based on a number of feed interactions of content items that include a particular hashtag (see Gupta, [0010]: “Through training based on a large quantity of such training examples, the machine learning model can be trained to accurately predict, based on input features corresponding to a message, a measure that indicates a quantity and/or type(s) of interactions with the message that will occur within the next twelve hours. Such a measure can then be utilized as the request agnostic predicted interaction score and/or utilized to calculate the request agnostic predicted interaction score (e.g., normalized or otherwise transformed to calculate the request agnostic predicted interaction score)”; and [0024]: “determining the set of features for a given electronic communication of the electronic communications includes determining at least one sentiment feature based on a plurality of sentiment inputs directed toward the given electronic communication”).
As per claims 7 and 17, which respectively depend on claims 1 and 11, Gupta further teaches wherein a feature of the machine-learned downstream interaction model is based on a connection network of a content creator that might be presented with a candidate hashtag (see Gupta, [0048]: “Although not illustrated in FIG. 1A, the example environment can include one or more communication networks that facilitates communication between various components and/or subcomponents in the environment (e.g., via network interfaces of those components). Such communication network(s) may include a wide area network (WAN) such as the Internet, one or more intranets, and/or one or more bus subsystems—and may optionally utilize one or more standard communications technologies, protocols, and/or inter-process communication techniques”).
As per claims 8 and 18, which respectively depend on claims 1 and 11, Gupta further teaches wherein the machine-learned downstream interaction model outputs a prediction that is based on an estimate of a number of interactions of content items that include a particular hashtag (see Gupta, [0053]: “feature F4 can indicate the number of re-shares of the electronic communication since creation”).
As per claims 9 and 19, which respectively depend on claims 1 and 11, Gupta further teaches wherein a feature of the machine-learned downstream interaction model is based on a number of user visits of a page that is dedicated to a particular hashtag (see Gupta, [0103]: “identify an additional electronic communication (or features and interactions for the same electronic communication, but at a different time), then generates an additional training instance at block 554 based on such additional data”).
As per claims 10 and 20, which respectively depend on claims 1 and 11, Gupta further teaches wherein a feature of the machine-learned downstream interaction model is based on a number of followers of a particular hashtag (see Gupta, [0053]: “feature F8 can indicate a stream to which the electronic communication was originally shared; and feature FN can indicate an author of the electronic communication (e.g., a unique identifier of the author, or feature(s) of the author such as a geographic area associated with the author, a popularity of the author, a frequency of posting by the author). Additional and/or alternative input features may be included in the training instance 175A”).


Conclusion
5.	For the reasons above, claims 1-20 have been rejected and remain pending.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443